                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ANDRE L. TINNON,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 19-cv-314-wmc
 GARY BOUGHTON, et al.,

        Defendants.


       Plaintiff Andre L. Tinnon, an inmate in the custody of the Wisconsin Department of

Corrections, has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has

submitted a trust fund account statement in support of the motion for leave to proceed without

prepaying the fee. A decision regarding plaintiff’s indigency status cannot be made at this time

because the trust fund account statement submitted does not cover the entire six-month period

immediately preceding the filing of the complaint.

       Plaintiff has submitted a statement covering March 9, 2019 through March 15, 2019,

and a statement covering March 30, 2019 through April 5, 2019.              These statements are

insufficient to determine if plaintiff qualifies for indigent status. Instead, plaintiff must submit

a certified copy of a trust fund account statement for the entire six-month period immediately

preceding the filing of the complaint beginning approximately October 17, 2018 and ending

approximately April 17, 2019.       Once the necessary statement has been submitted, I will

calculate the initial partial payment and advise plaintiff of the amount due before the court

can screen the merits of the complaint under 28 U.S.C. § 1915(e)(2).




                                                 1
                                             ORDER

       IT IS ORDERED that plaintiff Andre L. Tinnon may have an enlargement of time until

May 14, 2019, to submit a certified trust fund account statement for the period beginning

approximately October 17, 2018 and ending approximately April 17, 2019. If, by May 14,

2019, plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this

action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the

case at a later date.




               Entered this 22nd day of April, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
